
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.515
Special Executive Form

CHIRON CORPORATION.
                            , 2002


Dear Stock Option Plan Participant:

        I am pleased to inform you that the Compensation Committee of the Board
of Directors recently approved an amendment to each of your outstanding stock
options listed on Exhibit A (the "Option") to provide you with greater
protection in the event of certain corporate transactions.

        The amendment is set forth in detail below. In general terms, the
amendment does the following:

        First, the amendment provides that your Option will immediately vest
upon a Qualifying Termination of your employment that occurs within twenty-four
(24) months after a Change in Control. (See below for definitions.)

        Second, the amendment provides that your Option will vest immediately
before certain corporate transactions if your Option will not continue or be
assumed by the successor corporation or replaced with a comparable option. Those
transactions generally include a sale or disposition of all or substantially all
of the assets of the Corporation, a merger or consolidation with another entity
or a reorganization or liquidation of the Corporation. Before the amendment,
this protection was not available for a stock acquisition or reorganization
involving less than substantially all of the Corporation's capital stock.

        Accordingly, Section C of your stock option agreement applicable to your
Option is hereby amended in its entirety to read as follows:

C.    Change In Control.

        1. Failure to Assume. If the Corporation or its stockholders enter into
an agreement to dispose of all or substantially all of the assets of the
Corporation, enter into an agreement to merge or consolidate with another entity
or enter into a plan of reorganization or liquidation, then this Option, to the
extent not previously exercised or terminated, may be exercised, immediately
before the consummation of such transaction with respect to all the shares of
Common Stock purchasable under this Option, unless this Option will be either
continued or assumed by the successor entity or its parent or replaced with a
comparable option to purchase equity interests of the successor entity or parent
thereof. The Committee will determine such comparability, and its determination
will be final, binding and conclusive. Upon consummation of such a transaction,
this Option, whether or not accelerated, will terminate and cease to be
exercisable, unless continued or assumed by the successor entity or parent
thereof.

        2. Certain Terminations Following a Change in Control. If there is a
Change in Control of the Corporation pursuant to which the exercisability of the
Option does not accelerate in full pursuant to 1. above and within twenty-four
(24) calendar months thereafter there is a Qualifying Termination of Optionee's
employment, then this Option will become immediately exercisable for all of the
Option Shares then subject to this Option. For this purpose, the following
definitions apply:

        a.    A "Change in Control" of the Corporation shall be deemed to have
occurred as of the first day that any one or more of the following conditions is
satisfied and regulatory approval has been granted if necessary:

        i.      The "beneficial ownership" (as defined in Rule 13d-3 under the
Securities Exchange Act of 1934) of securities representing more than thirty
percent (30%) of the combined voting power of all securities of the Corporation
is acquired, directly or indirectly, by a Person (other than the Corporation,
any trustee or other fiduciary holding securities under an employee benefit plan
of the Corporation or an affiliate thereof, or any corporation owned, directly
or

--------------------------------------------------------------------------------

indirectly, by the stockholders of the Corporation in substantially the same
proportions as their ownership of stock of the Corporation); or

        ii.    During any period of two (2) consecutive years, individuals who
at the beginning of such period constitute the Board of Directors of the
Corporation and any new director (other than a director designated by a person
who has entered into an agreement with the Corporation to effect a transaction
described in i. above) whose election by the Board of Directors or nomination
for election by the Corporation's stockholders was approved by a vote of at
least two-thirds of the directors then still in office who either were directors
at the beginning of the period or whose election or nomination for election was
previously so approved, cease for any reason to constitute a majority thereof;
or

        iii.    The stockholders of the Corporation approve a definitive
agreement to sell or otherwise dispose of all or substantially all of its
assets, or adopt a plan for liquidation, provided that such sale or liquidation
has not been abandoned.

Notwithstanding anything else contained herein to the contrary, in no event
shall a Change in Control be deemed to have occurred by reason of a purchase, or
series of purchases of Corporation stock by Novartis or its successor such that
the acquiring entity remains subject to the terms of that certain Governance
Agreement dated as of January 5, 1995, as amended through December 9, 2000,
provided the acquiring entity's Corporation stock holdings, direct or indirect,
in the aggregate, represent less than seventy-nine and nine-tenths of a percent
(79.9%) of the combined voting power of all outstanding Corporation securities.
In addition, in no event shall a Change in Control be deemed to have occurred,
with respect to the Optionee, if the Optionee is part of a purchasing group that
consummates the Change-in-Control transaction. The Optionee shall be deemed
"part of a purchasing group" for purposes of the preceding sentence if the
Optionee is an equity participant in the purchasing company or group (except
for: (i) passive ownership of less than three percent (3%) of the stock or other
equity of the purchasing company; or (ii) ownership of equity participation in
the purchasing company or group which is otherwise not significant, as
determined prior to the Change in Control by a majority of the nonemployee
continuing Directors).

        b.    "Qualifying Termination" means any of the following events:

        i.      An involuntary termination of the Optionee's employment by the
Corporation for reasons other than Cause, death or disability;

        ii.    A voluntary termination by the Optionee for Good Reason pursuant
to a written notice of termination delivered to the Corporation by the Optionee;
provided that, if upon receiving such notice of termination, the Corporation
requests that the Optionee remain an employee for a period ending no later than
six (6) months following the date of the Change in Control (the "Transition
Employment Period") with compensation and benefits equal to or greater than the
Optionee's compensation and benefits immediately before the Qualifying
Termination (or, if more favorable to the Optionee, immediately before the
Change in Control), the Optionee will not be deemed to have a Qualifying
Termination unless he or she remains employed throughout the Transition Period
or Executive's employment earlier terminates due to death, disability or
involuntary termination by the Corporation for reason other than Cause.

        c.    "Cause" means:

        i.      The Optionee's willful and continued failure to substantially
perform his/her duties with the Corporation (other than any such failure
resulting from disability or occurring after the Optionee has notified the
Corporation in writing of his or her termination for Good Reason, but, in the
latter case, only if the Corporation has not requested a Transition Employment
Period for the Optionee), after a written demand for substantial performance is

2

--------------------------------------------------------------------------------

delivered to the Optionee that specifically identifies the manner in which the
Corporation believes that the Optionee has willfully failed to substantially
perform his/her duties, and after the Optionee has failed to resume substantial
performance of his/her duties on a continuous basis within thirty (30) calendar
days of receiving such demand;

        ii.    The Optionee's material act of dishonesty, fraud or embezzlement
against the Corporation, unauthorized disclosure of confidential information or
trade secrets of any of the Corporation or an affiliate (whether or not in
violation of any confidentiality agreement) or other willful conduct (other than
conduct covered under (i) above) that is demonstrably injurious to the
Corporation, monetarily or otherwise; or

        iii.    The Optionee's having been convicted of a felony.

For purposes of this subparagraph, no act, or failure to act, on the Optionee's
part shall be deemed "willful" unless done, or omitted to be done, by the
Optionee not in good faith and without reasonable belief that the action or
omission was in the best interests of the Corporation.

        d.    "Good Reason" shall mean, without the Optionee's express written
consent, the occurrence of any one or more of the following:

        i.      The assignment of the Optionee to duties materially inconsistent
with the Optionee's authorities, duties, responsibilities as an employee of the
Corporation, or a material reduction in the nature or status of the Optionee's
authorities, duties, or responsibilities than those in effect immediately
preceding the Change in Control;

        ii.    The Corporation's requiring the Optionee to be based at a
location which is at least fifty (50) miles further from the Optionee's current
primary residence than is such residence from the Corporation's current
headquarters, except for required travel on the Corporation's business to an
extent substantially consistent with the Optionee's business obligations as of
the Effective Date;

        iii.    A material reduction in the Optionee's Base Salary or bonus
opportunity as in effect on the Effective Date or as the same shall be increased
from time to time;

        iv.    A material reduction in the Optionee's level of participation in
any of the Corporation's short-and/or long-term incentive compensation plans, or
employee benefit or retirement plans, policies, practices, or arrangements in
which the Optionee participates immediately preceding the Change in Control;
provided, however, that reductions in the levels of participation in any such
plans shall not be deemed to be "Good Reason" if the Optionee's reduced level of
participation in each such program remains substantially consistent with the
average level of participation of other employees who have positions
commensurate with the Optionee's position. Long-term incentive plans shall mean
the Chiron Executive Long-Term Incentive Plan, the 1991 Stock Option Plan, and
any other similar plans instituted by the Corporation.

However, the occurrence of an event set forth in (i) through (iv) above shall
not constitute Good Reason if the Corporation has cured such event within
fifteen (15) days of receipt of written notice from the Optionee that such event
has occurred and constitutes Good Reason.

        3. Right to Effect Transactions. This Agreement does not in any way
affect the right of the Corporation to adjust, reclassify, reorganize or
otherwise change its capital or business structure or to merge, consolidate,
dissolve, liquidate or sell or transfer all or any part of its business or
assets.

        Except for the foregoing change to Section C of the option agreement
applicable to your Option, no other terms or conditions of your Option or the
underlying option shares have been modified as a result of the amendment, and
those other terms and conditions will continue in full force and effect.

3

--------------------------------------------------------------------------------


Please attach a copy of this letter agreement to your stock option agreement so
that you will have a complete record of all the terms applicable to your Option.

        The amendment was effective as of February 16, 2001. We hope that you
find this amendment a valuable addition to your equity package. Should you have
any questions concerning the amendment, please direct them to the undersigned.

    Very truly yours,               Chiron Corporation
 
 
 
 
                By:  

--------------------------------------------------------------------------------


 
 
Title:
 


--------------------------------------------------------------------------------

4

--------------------------------------------------------------------------------




EXHIBIT A


Name


--------------------------------------------------------------------------------

  Date of Grant

--------------------------------------------------------------------------------

  Exercise Price
Per Share

--------------------------------------------------------------------------------

  Total Number of
Option Shares Granted

--------------------------------------------------------------------------------

  Total Number of
Option Shares
Outstanding

--------------------------------------------------------------------------------

                                        

5

--------------------------------------------------------------------------------



QuickLinks


CHIRON CORPORATION. , 2002
EXHIBIT A
